               Case 3:21-cv-00176 Document 1 Filed 08/04/21 Page 1 of 11




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                    (EL PASO DIVISION)

BERNARDO CORDERO,                                  §
               Plaintiff,                          §
                                                   §
    v.                                             §
                                                   §                CASE #: __________________
                                                                             3:21-cv-00176
UNION PACIFIC RAILROAD,                            §
INDIVIDUALLY, AND AS SUCCESSOR-                    §
IN-INTEREST TO SOUTHERN PACIFIC                    §
TRANSPORTATION COMPANY,                            §
                 Defendant.                        §                  JURY TRIAL DEMANDED
                                                   §

                                            COMPLAINT

          Plaintiff, BERNARDO CORDERO, files this Complaint complaining of and against

Defendant UNION PACIFIC RAILROAD, Individually, and as Successor-in-Interest to

SOUTHERN PACIFIC TRANSPORTATION COMPANY [herein “Union Pacific 1”], and for

cause of action would show the Court the following:

                                          Nature of the Case

          1.      This is an FELA personal injury case arising out of Plaintiff’s occupational

exposure to asbestos while working for the Union Pacific Railroad in various places throughout

Texas. Plaintiff has contracted colon cancer, in whole or in part, because of exposure to asbestos

on the job. Under the law, Union Pacific is jointly and severally liable for all damages.

                                       Jurisdiction and Venue

          2.      This is a railroad worker action against Union Pacific who exposed him to asbestos

in the workplace. Mr. Cordero was exposed while working for Union Pacific in this district and

division. Therefore, jurisdiction is vested in this Court by 45 U.S.C. § 51, commonly known as the




1
     “Union Pacific” includes all railroads that Union Pacific became a successor-in-interest of.
               Case 3:21-cv-00176 Document 1 Filed 08/04/21 Page 2 of 11




Federal Employers Liability Act (FELA) and 28 U.S.C. § 1331.Venue also is appropriate in this

Court under 45 U.S.C. § 56, and 28 U.S.C. § 1391.

                                              Parties

          3.    Plaintiff BERNADRO CORDERO worked for Union Pacific and was exposed to

asbestos throughout Texas. These exposures caused him, in whole or in part, to develop colon

cancer.

          4.    Defendant Union Pacific Railroad, individually, and as successor-in-interest to the

Southern Pacific Transportation Company [hereinafter “Union Pacific”], is the common or

assumed name of the railroad corporate entity known as Union Pacific Corporation. It operates

approximately 32,100 miles of railroads in 23 states across the western two-thirds of the United

States. As such, it is a “common carrier in interstate commerce” in various portions of the United

States, including in this Western District of Texas.

                                               Facts

          5.    Although Rule 8 still reads “short and plain statement,” the recent twin “Twiqbal”

decisions of the Supreme Court compel the filing of a more factually, robust pleading, to

demonstrate the “plausibility” of the cause of action being asserted. Hopefully, without burdening

the Court, this Complaint, and perhaps more importantly, the specific Answer thereto required by

Rule 8(b), will help to apprise the Court of what is in dispute, both legally and factually, and what

is not. With that in mind, Plaintiff would show the Court the following.

    The Legal Framework: Promoting Commerce While Still Protecting the Vulnerable

          6.    The safe and efficient operation of interstate railroads is essential to the economic

well-being of the American economy. But, somewhat paradoxically, building and operating a

railroad is dangerous business. The men who performed these tasks in the Nineteenth Century

were frequently injured or killed, normally in a traumatic manner, and various common law

                                                 -2-
             Case 3:21-cv-00176 Document 1 Filed 08/04/21 Page 3 of 11




doctrines, like contributory negligence, assumption of risk, and the disappearance of any

meaningful redress if the worker died, resulted in extreme injustice. This was, quite obviously, not

only unfair and unjust, but also a disincentive to pursue such lines of work.

       7.      Shortly after the inception of the Twentieth Century, Congress recognized the

dilemma presented by this dichotomy. It responded with a statutory solution, misnamed the

Federal 2 Employees Liability Act, 45 U.S.C. § 51, et. seq. [FELA]. 35 Stat. 65-66 (April 22,

1908). This statute addressed the unfair anomalies, inter alia, by (a) creating a statutory “damages”

cause of action for both personal injuries and wrongful death, § 51, (b) eliminating the assumption

of the risk defense, § 54, (c) modifying the harsh common law contributory negligence defense by

adopting a form of pure comparative negligence that simply reduced the worker’s recovery by his

own percentage of negligence, § 53, (d) providing for joint and several liability of the railroad,

with no right of offset, contribution or credit except to the extent of “contributions or payments it

made to any insurance, relief benefit, or indemnity on behalf of Plaintiff”, § 55; and (e) reducing

the burden of proof regarding negligence and rejecting traditional common law definitions of

“proximate cause” in favor of a legal cause burden to show only “that a defendant railroad caused

or contributed to a railroad worker's injury” no matter how small—in bringing about the injury.”

CSX Transp., Inc. v. McBride, 564 U.S. 685, 705 (2011) (Emphasis added).

       8.      Two years after the original enactment, Congress acted again to provide even

further protection to railroad workers. The original FELA statute included language in § 51 that

paralleled the British Lord Campbell’s Act and provided for a recovery of “damages” when a

railroad worker was killed. But there was confusion as to whether the worker’s own claim for




2
 This is an anomaly in the statute. Railroad workers are obviously not “federal” employees. They
work for the railroads, which are private, “for profit” companies.

                                                -3-
             Case 3:21-cv-00176 Document 1 Filed 08/04/21 Page 4 of 11




“damages” prior to his death would “survive” to his estate. Congress plugged the hole with a

“Survival Statute.” 45 U.S.C. § 59, 36 Stat. 291 (April 5, 1910).

       9.      Under FELA, the Railroads have a non-delegable duty to provide their employees

with a safe working environment and the railroad workers who work for them have a statutory

cause of action for “damages” whenever that duty is breached.

       10.     Ten years later Congress extended similar protections to the merchant marine and

other “seamen” via the “Jones Act.” 46 U.S.C. § 688, now codified at 46 U.S.C. § 30104. It has

been read and construed in tandem with FELA.

       11.     As the Supreme Court has recognized, FELA is a remedial statute that must be

construed in furtherance of its obvious purposes, i.e., to provide railroad workers with a fair and

reasonable means of obtaining “damages,” as determined by a Jury, when they are injured or killed.

                          Dangers Abound: The Scourge of Asbestos

       12.     Although the chemical formulation of six naturally occurring silicate minerals

commonly known now as “asbestos” was known for many years prior to the enactment of FELA,

large scale mining and commercial production and use of this material really began near the end

of the Nineteenth Century. At first, its various positive physical properties, including both heat

insulation and fire retardance, made it seem like a boon to American business. It quickly became

used widely throughout the United States. Two of the industries that used it the most were the

Railroads and the Merchant Marine/Shipbuilding.

       13.     Within the first quarter of the Twentieth Century, however, it became fairly well

known that this “boon” was really a “bane.” Asbestos exposure in the workplace would soon

become the cause of horrible diseases that condemned railroad workers and Seamen to a long life

of pain, suffering, and, in many cases, early, wrongful death.




                                                -4-
               Case 3:21-cv-00176 Document 1 Filed 08/04/21 Page 5 of 11




         14.     Asbestos exposure in the work environment is extremely dangerous. Studies

connecting asbestos exposure in the workplace to asbestosis, lung cancer, and mesothelioma were

published long before any of the Plaintiff railroad workers in this case were exposed on the trains

and work environs of the Union Pacific. Indeed, in 1924, the British Medical Journal published

the first report linking asbestos to asbestosis, a precursor of cancer. 3 Several reports from the

Proceedings of the Annual Meetings of the American Railway Association in the 1930’s document

that the industry as a whole was a notice of the dangers of exposure to “noxious dusts.” Including

asbestos. In 1955, the British Journal of Industrial Medicine published a study linking asbestos

with lung cancer. 4 Three years later, in 1958, the American Railway Association minutes

document that “there is a very good proof that asbestos is a cause of carcinoma.” 5 Then, in 1960,

the seminal study by Wagner et al. linking asbestos to mesothelioma was published in the British

Journal of Industrial Medicine. 6 This study found that in 33 cases of mesothelioma, all but one had

a proven history of exposure to asbestos.

         15.     Another peer-reviewed publication shows that, by 1933, the Railroad Industry in

particular was on clear notice of the dangers to its workers caused by asbestos exposure, and,

damningly, that it turned a purposeful blind eye to those dangers and continued to expose the




3
  W E Cooke, 'Fibrosis of the lungs due to the inhalation of asbestos dust,' Br med. J., 1924, ul:
147; idem, 'Pulmonary asbestosis', Br med. J., 1927, ii: 1024-5.
4
    R Doll, 'Mortality from lung cancer in asbestos workers', Br. J. ind. Med., 1955, 12: 81 6.
5
  Mancuso, Mesotheliomas in Railroad Workers, Vol 643, Annals of New York Academy of
Sciences at p. 343 (1991).
6
  J C Wagner, C A Sleggs, and P Marchand, 'Diffuse pleural mesotheliomas and asbestos exposure
in the north-western Cape Province', Br J. ind. Med., 1960, 17: 260-71. See also, Mancuso article
cited in FN4, supra.

                                                 -5-
               Case 3:21-cv-00176 Document 1 Filed 08/04/21 Page 6 of 11




unknowing and vulnerable workers without warning, testing, or personal protective equipment.

Mancuso, supra.

         16.    During the next decade, extensive scientific literature continued to be published

demonstrating that asbestos cause various malignant diseases, including mesothelioma. Indeed, in

1972, the Occupational Safety and Health Administration issued its first standards limiting

workplace exposure to asbestos to protect workers from asbestosis and mesothelioma. Any railroad

that exposed a worker after this ban was clearly negligent. The Union Pacific did so.

         17.    Asbestos is a carcinogen. Therefore, mere exposure to it in the work environment

gives rise to a legitimate fear of developing cancer, that the Supreme Court has found to be

compensable in and of itself. Asbestos exposure also causes “asbestosis” which is a non-malignant

or pre-malignant inflammation and scarring of the lungs due to asbestos exposure. It, too, is

compensable.

         18.    But by far, the most serious consequence of asbestos exposure while working for

the Railroad is the actual development of cancer. Asbestos exposure in the work environment

causes many cancers, including lung cancer, larynx, colon, ovaries and mesothelioma.

Mesothelioma is, perhaps, the most devastating because it is (a) almost exclusively caused by

asbestos exposure, and (b) incurably fatal.

         19.    The United States Supreme Court has made it crystal clear that both seamen and

railroad workers have a single shot, focused legal remedy against any employer who negligently

exposed them to asbestos, that such employers are jointly and severally liable for the full damages

sustained, and that the burden is on such employers to pursue any claims for contribution and/or

indemnity via a separate action that will not delay justice for the seaman or railroad worker. 7



7
    Norfolk & W. Ry. Co. v. Ayers, 538 U.S. 135, 141 (2003).

                                                -6-
                Case 3:21-cv-00176 Document 1 Filed 08/04/21 Page 7 of 11




                                    Union Pacific’s Admissions

          20.    Union Pacific’s Asbestos Protection Policy dated January 1, 1985, at VII-2, states

“Asbestos is a term used to describe a number of fibrous silicate minerals mined from deposits in

the earth’s surface. In its raw form, asbestos appears to be a powdery clay-like material. Under a

microscope, however, asbestos resembles sharp needle-like rods stacked one on top of the other.”

          21.    Union Pacific’s video, Asbestos Awareness Training – Health Risks, I.D. S-321-

95, states “The adverse health effects associated with asbestos exposure have been studied for

many years. Results of these studies and epidemiological investigations have demonstrated that

inhaling asbestos fibers may lead to an increased risk of developing one or more diseases. Exactly

why some people develop these diseases and others do not, remains a mystery.”

          22.    Union Pacific’s video, “Asbestos Awareness Training – Health Risks,” I.D. S-321-

95, states “In the 1930s asbestos was generally recognized in England as a disease producing agent.

About this time information began to grow in the United States that asbestos was a dangerous

agent.”

          23.    By 1935, the Association of American Railroads, of which Union Pacific and

Southern Pacific Transportation Company were members, observed that “Pneumoconiosis is a

condition that may be caused by any kind of dust entering the lungs; but we as railroad surgeons

are undoubtedly more interested in silicosis and asbestosis than other types.” At that time, the

Association of American Railroads recommended that, in order to prevent injuries or illness

associated with exposure to these dusts, the railroads should: (i) educate all concerned; (ii) get rid

of dust; (iii) sprinkle the working area with water; (iv) have employees wear inhalers; and (v) have

frequent analysis made of the dust content of the air at different times during the working hours.

          24.    Despite knowledge regarding the health hazards associated with occupational

exposure to asbestos and/or asbestos-containing dusts, Union Pacific continued to use asbestos

                                                 -7-
             Case 3:21-cv-00176 Document 1 Filed 08/04/21 Page 8 of 11




and/or asbestos-containing products for decades thereafter and during Plaintiff’s employment with

Union Pacific.

       25.       Union Pacific’s Asbestos Protection Policy dated January 1, 1985, states “In

addition to insulation, asbestos has been used in cement products, plaster, fireproof tiles, vinyl

floor tiles, acoustical and thermal insulation and sprayed materials. Numerous locations in rolling

stock contain asbestos. These include tape used to wrap steam and hot water pipes on steam

locomotives, air compressor pipes on diesel locomotives, tape used to wrap business car piping,

sealing and glazing compounds, freight car roof cements, pipe joint insulation, barriers used as

insulating blocks on dynamic brake grids, lining in the bottom of fire boxes on vapor steam boilers

used on passenger locomotives, gaskets and covers on steam generators, gaskets and heat shields

in and around Caban oil heaters in cabooses, composition brake shoes on locomotives and freight

cars prior to 1981, arc-chutes and wire covering on locomotive, flexible train line insulation, and

gaskets generally.”

       26.       Union Pacific’s Asbestos Protection Policy, dated January 1, 1985, at p. 4, states

“Direct contact or damage to asbestos materials can occur in a number of ways, including regular

work activities such as hanging pictures or attaching displays to friable material or impacts as part

of the work process; maintenance activities involving intentional or accidental contact with the

friable material; vandalism; water damage resulting in breaking away layers of material from

underlying surfaces; and vibration from sources inside or outside a building.”

       27.       Union Pacific’s Asbestos Protection Policy dated January 1, 1985, at p. 4, states

“Once fibers have been released, they can remain suspended in the air for many hours, and after

settling can be re-suspended by air disturbances.”

       28.       Union Pacific’s Asbestos Protection Policy dated January 1, 1985, states at VII-2,

“Asbestosis is the term used to describe the most common adverse health effect associated with

                                                 -8-
              Case 3:21-cv-00176 Document 1 Filed 08/04/21 Page 9 of 11




breathing asbestos fibers. It is a debilitating disease that in some ways resembles emphysema.

When asbestos fibers enter the lungs, they are imbedded into the tissue, forming nodules of scar

tissue. As these nodules form, they reduce the elasticity of the lung and thereby its ability to take

up oxygen which, in turn, leads to increasing breathlessness.”

       29.     Union Pacific’s video, “Asbestos Awareness Training – Health Risks,” I.D. S-321-

95, states “Latency period is the length of time between the exposure to asbestos and the onset of

a disease.”

       30.     Union Pacific’s video, “Asbestos Awareness Training – Health Risks,” I.D. S-321-

95, states “The typical latency period for asbestosis is 15 to 30 years.”

       31.     Union Pacific’s Asbestos Protection Policy dated January 1, 1985, at VII-3, states

“In addition to asbestosis, there is an increased tendency for certain lung and digestive system

cancers among asbestos workers.”

                          Plaintiff’s Exposure and Resulting Illnesses

       32.      Plaintiff, BERNARDO CORDERO, lives in Fort Hancock, Texas, and is the father

of two children, Elizabeth Cordero and Carolina Higgitt. He started out as a track laborer in 1964

and then became a member of Southern Pacific and Union Pacific’s maintenance of way craft until

his retirement in 1994. In performing his duties, Mr. Cordero was exposed to asbestos and was

subsequently diagnosed with colon cancer in 2019.

                                         Causes of Action

       33.     FELA NEGLIGENCE. Section 51 of the FELA provides a federal statutory cause

of action in negligence to permit an injured Railroad Worker, or his widow if applicable, to recover

“damages” via the following statutory language:

               Every common carrier by railroad . . . shall be liable in damages to
               any person suffering injury . . . while he is employed by such carrier
               in such commerce, or, in case of the death of such employee, to his

                                                 -9-
             Case 3:21-cv-00176 Document 1 Filed 08/04/21 Page 10 of 11




               or her personal representative, . . . for such injury or death resulting
               in whole or in part from the negligence of any of the officers, agents,
               or employees of such carrier, or by reason of any defect or
               insufficiency, due to its negligence, in its cars, engines, appliances,
               machinery, track, roadbed, works, boats, wharves, or other
               equipment.

45 U.S.C.A. § 51 (Emphasis added).

       34.     During Plaintiff’s employment, Union Pacific, by and through its authorized

agents, servants and employees, breached its non-delegable duty by committing one or more of

the following negligent acts or omissions in violation of the Federal Employers Liability Act:

               a.     Negligently failed to provide Plaintiffs with a reasonably
                      safe place to work;

               b.     Negligently failed to provide Plaintiff with safe or adequate
                      equipment to protect him against exposure to asbestos;

               c.     Negligently exposed Plaintiff to asbestos;

               d.     Negligently failed to warn Plaintiff of the hazards of
                      exposure to asbestos;

               e.     Negligently permitted unsafe work practices to become
                      routine work practices;

               f.     Negligently failed to implement steps it knew would be
                      effective to protect against, reduce, and/or eliminate
                      exposure to asbestos;

               g.     Negligently failing to warn Plaintiff of the true nature and
                      hazardous effects of exposure to asbestos, asbestos
                      containing products, and other toxic chemicals;

               h.     Failing to provide Plaintiff with safe and proper ventilation
                      systems in the workplace;

               i.     Failing to inquire of the suppliers of products to its shops
                      regarding the hazardous nature of exposure to asbestos
                      contained in such products;

               j.     Required to work with and around ultra-hazardous products,
                      including asbestos; and



                                                -10-
               Case 3:21-cv-00176 Document 1 Filed 08/04/21 Page 11 of 11




                 k.     Failing to periodically test and examine Plaintiff to
                        determine if they were subject to any ill effects of their
                        exposure to asbestos and other toxic substances.

         35.     One or more of the foregoing violations of the Federal Employers Liability Act

caused, in whole or in part, Plaintiff to develop colon cancer. Accordingly, Plaintiff is pursuing

his causes of action for “damages” under FELA, including great pain and disability, loss of

enjoyment of life, genuine and serious mental anguish, and extreme nervousness as a result of their

reasonable concern over his injuries and Plaintiff incurred and will continue to incur great expense

in endeavoring to be cured of his injuries.

                                             Jury Demand

         36.     Plaintiff hereby invoke his right to trial by Jury.

         WHEREFORE, Plaintiff BERNARDO CORDERO prays for damages and judgment

against Defendant Union Pacific Railroad in an amount to be determined by the presentation of

evidence at the time of trial, together with taxable costs, pre-judgment interest and reasonable

costs.


                                                         Respectfully submitted,

                                                         VICKERY & SHEPHERD, LLP

                                                         /s/ Earl Landers Vickery
                                                         Earl Landers Vickery
                                                         Texas Bar No. 20571900
                                                         Arnold Anderson Vickery
                                                         Texas Bar No. 20571800
                                                         10000 Memorial Dr., Suite 750
                                                         Houston, TX 77024-3485
                                                         Telephone: 713-526-1100
                                                         Facsimile: 713-523-5939
                                                         Email: andy@justiceseekers.com
                                                         Email: lanny@justiceseekers.com




                                                  -11-
